Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  Dennis Aguilar
  and all those similarly situated,            CLASS REPRESENTATION
                                               COLLECTIVE ACTION REPRESENTATION
         Plaintiffs,
                                               Case No.
  v.

  United JM Corporation, Julio Alvarez individually,
  and Luis David Hernandez Cruz individually

         Defendant.

         COLLECTIVE ACTION COMPLAINT FOR VIOLATIONS OF THE FLSA AND
                 CLASS ACTION COMPLAINT FOR UNPAID WAGES

         Plaintiff, Dennis Aguilar, individually and on behalf of all others similarly situated, sues

  the above captioned Defendants, United JM Corporation, Julio Alvarez and Luis David Hernandez

  Cruz, for violations of the Fair Labor Standards Act and for violations of Florida Law and Breach

  of Contract for failing to pay earned but unpaid wages.

                                        INTRODUCTION

  1.     Plaintiff alleges on behalf of himself and other current and former day laborers of

         Defendants who elect to opt in to this action pursuant to 29 U.S.C. 216(b) that they are

         entitled to unpaid minimum and overtime wages due to the failure to pay complete wages

         over the last three years.

  2.     Plaintiff alleges, pursuant to Florida Rule of Civil Procedure 1.220, on behalf of himself

         and a class of other similarly situated current and former day laborers of Defendants that

         they are entitled to unpaid wages under Florida Law and/or Breach of Contract for their
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 13




        unpaid wages due to Defendants’ failure to tender pay for hours worked.

  3.    Plaintiff, and those similarly situated, are entitled to their minimum and overtime wages

        plus an equal amount in liquidated damages, unpaid wages, and reasonable attorneys’ fees

        and costs.

  4.    Plaintiff and other day laborers have made several attempts to resolve his pay issues with

        Defendants but have been completely ignored thus making this complaint necessary.

                                            PARTIES

  5.    Plaintiff, Dennis Aguilar, resides in Miami-Dade County, Florida. He began working for

        Defendant in 2021. At all times relevant, he was employed within the meaning of the Fair

        Labor Standards Act and Florida Statute 448.07(1). Plaintiff and those similarly situated

        worked construction for Defendants at various jobsites. They performed job duties such as

        carpentry forming, demolition, and rebar work. Plaintiff also logged materials, hours, and

        helped direct other workers .

  6.    Defendant, United JM Corporation (“United”), is a Florida Corporation with its principle

        place of business in Miami, Florida.

  7.    Defendant Julio Alvarez is believed to be the owner and licensed contractor in charge of

        United. As the licensed contractor, Mr. Alvarez is responsible for the hiring and payment

        of all workers on his job sites.

  8.    United acts as a general contractor and performs construction services. In doing so, United

        hires subcontractors to perform work. One of these subcontractors is Defendant Luis David

        Hernandez Cruz. Mr. Hernandez Cruz brought Plaintiff and those similarly situated on to

        the United jobsites.

  9.    United and Mr. Alvarez are considered employers of Plaintiff and those similarly situated
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 13




             because they failed to make sure their subcontractors like Mr. Hernandez Cruz were

             insured business entities. Because Mr. Hernandez Cruz was not insured, the ultimate status

             of the employer/employee relationship resides with United and Mr. Alvarez. Further,

             Plaintiff and those similarly situated were required to wear uniforms of United while they

             worked.

                                       JURISDICTION AND VENUE

  10.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b)

             because this action raises a federal question under the Fair Labor Standards Act.

  11.        This Court has jurisdiction over the State Law claim pursuant to 28 USC §1367 since it is

             so related to the FLSA claim that it forms part of the same case or controversy

  12.        This Court has personal jurisdiction over Defendants because they have offices and

             perform their business in the state of Florida. Additionally, the events giving rise to this

             litigation occurred in this District.

  13.        Venue is appropriate in this Court under 28 U.S.C. § 1391(b) because Defendants transact

             business in this District and because the acts forming the basis of this Complaint occurred

             in this District.

                                         FACTUAL ALLEGATIONS

  A. Coverage under the Fair Labor Standards Act.

  14.        The Fair Labor Standards Act defines an “employer” as a “person” who acts directly or

             indirectly in the interest of an employer in relation to an employee. 1

  15.        Courts have long afforded an expansive interpretation to the term “employer” to effectuate




  1
      29 U.S.C. § 203(d).
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 13




              the broad remedial purposes of the Fair Labor Standards Act. 2

  16.         Defendants were each the “employer” of Plaintiff and those similarly situated under the

              Fair Labor Standards Act because they were all responsible for making hourly wage

              payments to Plaintiff and those similarly situated for the work they performed. Moreover,

              Defendants each controlled the terms and conditions of employment by disbursing wages,

              setting work schedules, supervising conduct, reserving the right to terminate employment,

              and otherwise managing all conditions of employment.

  17.         Defendants employed more than two employees and generated more than $500,000 in

              gross revenue in each of the three years preceding the filing of this action. Further,

              Defendants have their employees work with materials that have traveled through interstate

              commerce while working for Defendants. As such, Defendants are subject to enterprise

              coverage under the Fair Labor Standards Act and is therefore bound by its terms.

  18.         Additionally, Plaintiff and those similarly situated are entitled to individual coverage under

              the FLSA as they regularly used the channels and instrumentalities of commerce in their

              work.

  B. Coverage under Florida Law

  19.         Florida Statute 448.07(1) defines an employer as any person who employs two or more

              employees.

  20.         Unpaid wages means the difference between the wages actually paid to an employee and

              the wages required to be paid to the employee including all compensation for services

              performed.




  2   See, e.g., Boucher v. Shaw, 572 F.3d 1087, 1090 (9th Cir. 2009).
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 5 of 13




  21.    Plaintiff and those similarly situated were employees as they were individuals employed

         by an employer under the definitions of Florida Statute 448.07(1).

  C. Defendant has violated the Fair Labor Standards Act

  22.    Plaintiff was to be paid at a rate of $20 per hour.

  23.    Plaintiff and those similarly situated worked approximately 50 hours per week.

  24.    Despite working more than 40 hours per week, Plaintiff and those similarly situated were

         not paid at the higher overtime rate for this extra work.

  25.    This practice occurred throughout Plaintiff’s employment with Defendants.

  26.    Plaintiff worked for Defendants for approximately 12 weeks before deciding to quit due to

         the wage theft described below.

  27.    Plaintiff’s overtime rate should be $30 per hour. Over approximately 12 weeks, this comes

         to 120 underpaid overtime hours. At an underpayment rate of $10, Plaintiff’s owed wages

         is approximately $1200.00.

  28.    As contractors, Defendants must be and were aware of the provisions of the Fair Labor

         Standards Act governing overtime pay. Accordingly, they were aware of their obligation

         to properly compensate employees for all hours worked.

  29.    Defendants failed to consult an attorney or an accountant to see if their overtime pay

         practices were consistent with the law.

  30.    Defendants failed to consult the Department of Labor to see if their overtime pay practices

         were consistent with the law.

  31.    Defendants’ failure to pay employees at the correct rate as determined by law was willful

         and intentional.

  32.    Defendants failed to make a good faith effort to comply with the Fair Labor Standards
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 6 of 13




         Act’s overtime wage provisions.

  33.    In willfully and intentionally refusing to pay Plaintiff and those similarly situated at the

         overtime wage rate, Defendants violated the Fair Labor Standards Act.

  34.    The foregoing conduct constitutes willful violation of the Fair Labor Standards Act.

         Accordingly, Plaintiff and those similarly situated are entitled to recover liquidated

         damages in an amount equivalent to the amount of owed overtime wages, under the Fair

         Labor Standards Act.

  D. Defendants have failed to pay earned wages violating Florida Law and Implied Contracts

  35.    Defendants United and Mr. Hernandez Cruz failed to compensate both Plaintiff and other

         similarly situated employees for all of their hours worked.

  36.    Specifically, Plaintiff and those similarly situated were not paid for their last week of work

         between July 26 and July 30 2021.

  37.    All workers, including Plaintiff, entered into implied contracts with Defendants by

         agreeing to work for Defendants in exchange for agreed compensation.

  38.    Specifically, Plaintiff was to be paid $20 per hour.

  39.    Plaintiff was not paid for 33 hours of work that week after missing work on Wednesday

         July 28.

  40.    Plaintiff and those similarly situated are entitled to their earned but unpaid wages for this

         unpaid week of work.

  41.    Plaintiff is owed $XX in unpaid wages.

  COLLECTIVE ACTION ALLEGATIONS

  42.    Pursuant to 29 U.S.C. §207, Plaintiff seeks to prosecute his FLSA claim as a collective

         action on behalf of all persons who are or were formerly employed by Defendants at any
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 7 of 13




        time from three years prior to filing this Complaint until the entry of judgment in this case

        (the “Collective Action Period”), as laborers, day workers, and other comparable positions

        with different titles, who were hourly employees within the meaning of the FLSA and who

        did not receive proper overtime compensation for all hours worked (the “Collective Action

        Class”).

  43.   The Collective Action Class is so numerous that joinder of all members is impracticable.

        Although the precise number of such persons is unknown, and the facts on which the

        calculation of that number is dependent, are presently within the sole control of the

        Defendants, upon information and belief, there are hundreds of potential members of the

        Collective Action Class during the Collective Action Period, most of whom would not be

        likely to file individual suits because they lack adequate financial resources, access to

        attorneys or knowledge of their claims.

  44.   Plaintiff will fairly and adequately protect the interests of the Collective Action Class and

        has retained counsel that is experienced and competent in the fields of wage and hour law

        and class action litigation. Plaintiff has no interest that is contrary to or in conflict with

        those members of this collective action.

  45.   A collective action is superior to other available methods for the fair and efficient

        adjudication of this controversy since joinder of all members is impracticable. Furthermore,

        inasmuch as the damages suffered by individual members of the Collective Action Class

        may be relatively small, the expense and burden of individual litigation make it virtually

        impossible for the members of the collective action to individually seek redress for the

        wrongs done to them. There will be no difficulty in the management of this action as a

        collective action.
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 8 of 13




  46.   Questions of law and fact common to the members of the collective action predominate

        over questions that may affect only individual members because Defendants have acted on

        grounds generally applicable to all members. Among the questions of law and fact common

        to Plaintiff and other members of the Collective Action Class are:

              Whether Defendants employed members of the Collective Action Class within the

        meaning of the FLSA;

              Whether Defendants compensated members of the Collective Action Class

        appropriately for all hours worked;

              Whether Defendants failed to pay members of the Collective Action Class the

        proper overtime wage rate for all of their hours worked, in violation of the FLSA and the

        regulations promulgated there under;

              Whether Defendants’ violations of the FLSA are willful as that term is used

        within the context of the FLSA;

              Whether Defendants are liable for all damages claimed thereunder, including, but

        not limited to, unpaid wages, liquidated damages, interest, costs and disbursements, and

        attorneys’ fees.

  47.   Plaintiff knows no difficulty that will be encountered in the management of this litigation

        that would preclude its maintenance as a collective action.

  CLASS REPRESENTATION ALLEGATIONS

  48.   Plaintiff, Dennis Aguilar, sues on his own behalf and on behalf of a class under Florida

        Rule of Civil Procedure 1.220(b)(1)(A) and (b)(2).

  49.   Plaintiff brings his Florida Law claim on behalf of all persons who were employed by

        Defendants United and Mr. Hernandez Cruz at anytime within the last 4 years prior to
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 9 of 13




        filing this complaint, in the State of Florida, until the entry of judgment in this case (the

        “Class Period”), who have not been paid for all hours worked by them (the “Florida

        Class”)

  50.   Although the precise number of such persons is unknown, the facts on which the

        calculation of that number is based are presently within the sole control of the

        Defendants.

  51.   The claims of Plaintiff are typical of the claims of the Class and a class action is superior

        to other available methods for fair and efficient adjudication of the controversy—

        particularly in the context of wage and hour litigation where individual plaintiffs lack the

        financial resource to vigorously prosecute a lawsuit in federal court against a defendant.

  52.   Defendants have acted or refused to act on grounds generally applicable to the Class,

        thereby making appropriate final injunctive relief or corresponding declaratory relief with

        respect to the Class as a whole.

  53.   Plaintiff is committed to pursuing this action and has retained competent counsel

        experienced in wage and hour law and class action litigation.

  54.   Plaintiff has the same interests in this matter as all other members of this Class and

        Plaintiff’s claims are typical of the Class.

  55.   There are questions of law and fact common to the Class which predominate over any

        questions solely affecting the individual members of the Class, including but not limited

        to:

                 Whether Defendants employed the members of the Class within the meaning of

        Florida Law

                 Whether Defendants failed and/or refused to pay the members of the class for all of
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 10 of 13




         their hours worked

                  Whether Defendants are liable for all damages claimed hereunder, including, but

         not limited to, unpaid wages, interest, costs and disbursements, and attorney’s fees; and

                  Whether Defendants should be enjoined from such violations of Florida Law in the

         future.

        COUNT I - Unpaid Overtime Wages in Violation of the FLSA against all Defendants

  56.    Plaintiff, on behalf of all those similarly situated, re-alleges and fully incorporates

         paragraphs 1-47 as if fully stated herein.

  57.    At all relevant times, Defendants were each an “employer” under the Fair Labor Standards

         Act.

  58.    At all relevant times, Defendants employed Plaintiff and the Collective Action Class under

         the Fair Labor Standards Act.

  59.    Plaintiff and members of the Collective Action Class are consistently required by

         Defendant to work more than 40 hours per week without being paid overtime wages.

  60.    Defendants do not pay members of the Collective Action Class at the proper overtime wage

         rate.

  61.    Accordingly, Plaintiff and members of the Collective Action Class have not received the

         proper compensation owed under the Fair Labor Standards Act.

  62.    Defendants’ failure to pay Plaintiff at the minimum wage rate is a violation of 29 U.S.C.

         §§ 207 and 216(b).

  63.    Defendants willfully violated the Fair Labor Standards Act within the meaning of 29 U.S.C.

         § 255(a) by knowingly failing to pay Plaintiff and members of the Collective Action class

         the proper amount of overtime wage compensation.
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 11 of 13




  64.    As a direct and proximate result of Defendants’ repeated violations of the Fair Labor

         Standards Act, Plaintiff and members of the Collective Action Class have suffered, and

         will continue to suffer, damages.

            COUNT II - Unpaid Wages in Violation of Florida Law – Breach of Contract

                          against Defendants United and Mr. Hernandez Cruz

  65.    Plaintiff and members of the Florida Class re-allege and fully incorporate Paragraphs 1-41

         and 48-55 as if fully stated here.

  66.    At all relevant times, Defendants were each an employer of Plaintiff and members of the

         Florida Class.

  67.    At all relevant times, Plaintiff and members of the Florida Class were employees of

         Defendants.

  68.    At all relevant times, Plaintiff and members of the Florida Class were in privity of contract

         with Defendants.

  69.    Under Florida Law, it is a breach of contract for an employer to not pay an employee for

         hours worked and/or compensation owed.

  70.    Defendants failed to pay Plaintiff and members of the Florida Class for all hours worked.

         This has left wages unpaid to Plaintiff and members of the Florida Class.

  71.    As a direct and proximate result of Defendants’ breach of contract for failing to pay wages

         owed, Plaintiff and members of the Florida Class have suffered, and will continue to suffer,

         damages.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, members of the Collective Action Class, and members of the

  Florida Class prays for the following relief:
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 12 of 13




  72.    An order of Judgment in their favor on all applicable counts against Defendants;

  73.    An order of Judgment that Defendants violated the Fair Labor Standards Act by failing to

         compensate members of the Collective Action Class at the overtime wage rate for each

         hour worked over 40 in any workweek;

  74.    An order of Judgment that Defendants willfully violated the Fair Labor Standards Act, 29

         U.S.C. § 207, and that Plaintiff and members of the Collective Class are therefore entitled

         to liquidated damages;

  75.    An order of Judgment that Defendants United and Mr. Hernandez Cruz breached their

         implied contracts with their employees by failing to compensate Plaintiff and members of

         the Florida Class for all of their hours worked;

  76.    An order of Judgment for owed overtime wage compensation, an equal amount as

         liquidated damages, reasonable attorneys’ fees, costs, and pre- and post-judgment interest,

         under 29 U.S.C. § 216 for Plaintiffs and members of the Collective Class;

  77.    An order of Judgment for owed but unpaid wages and reasonable attorney’s fees and costs

         under Florida Statute 448.08 for Plaintiff and members of the Florida Class; and

  78.    Any other legal and equitable relief that this Court deems just and appropriate.

                                           JURY DEMAND

         Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury

  on all questions of fact raised by this Complaint and on all other issues so triable.



  Respectfully submitted this 10th day of September 2021, by:

                                                                s/ R. Edward Rosenberg
                                                                R. Edward Rosenberg, Esquire
                                                                Fla. Bar No.: 88231
                                                                Email: rer@sorondorosenberg.com
Case 1:21-cv-23259-FAM Document 1 Entered on FLSD Docket 09/09/2021 Page 13 of 13




                                                 Sorondo Rosenberg Legal PA
                                                 1825 Ponce de Leon Blvd. #329
                                                 Coral Gables, FL 33134
                                                 786.708.7550
